Case: 17-15691   Date Filed: 08/20/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15691
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:17-cr-00064-MCR-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

RAJAUN DARNELL GRANDISON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 20, 2018)

Before NEWSOM, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-15691     Date Filed: 08/20/2018    Page: 2 of 6


      Rajaun Grandison appeals his 51-month sentence for possessing a firearm

after being convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). He argues that the district court erred by raising his base offense level

to 20 under U.S.S.G. § 2K2.1(a)(4)(A). Because any alleged error was harmless,

we affirm.

                                          I

      After Grandison pleaded guilty to one count of being a felon in possession of

a firearm, the probation office prepared a presentence investigation report, which

recommended that Grandison receive a base offense level of 20 under U.S.S.G. §

2K2.1(a)(4)(A). That provision states that a defendant who unlawfully possesses

firearms is to receive a base offense level of 20 if “the defendant committed any

part of the instant offense subsequent to sustaining one felony conviction of … a

crime of violence….” The PSI concluded that Grandison’s prior conviction for

battery under Fla. Stat. § 784.03 qualified as a “crime of violence.” Grandison

objected to the base offense level calculation, arguing that his conviction under

Fla. Stat. § 784.03 does not qualify as a “crime of violence.”

      The district court overruled Grandison’s objection, and based on the offense

level calculated in the PSI and Grandison’s criminal history, arrived at an advisory

guidelines range of 51 to 63 months imprisonment. If Grandison’s Florida battery

conviction did not qualify as a “crime of violence,” then his base offense level


                                          2
                Case: 17-15691      Date Filed: 08/20/2018      Page: 3 of 6


would have been 14, and his guidelines range would have been 30 to 37 months

imprisonment. The district court sentenced Grandison at the low end of the range

calculated in the PSI, imposing a 51-month sentence. In doing so, the court stated

that even if it had not concluded that the base offense level should be 20, it would

have reached the same sentence under its 28 U.S.C. § 3553(a) authority to impose

a reasonable sentence outside the guidelines range.

                                              II

       In his appeal to us, Grandison argues that the district court erred in applying

a base offense level of 20 because his earlier battery conviction under Fla. Stat. §

784.03 does not qualify as a crime of violence. We need not address that argument

because as will be explained below, any error was harmless.1

       When a district court clearly states that it would impose the same sentence

regardless of its resolution of a guidelines dispute, any error is harmless, as long as

the sentence imposed is reasonable. See United States v. Keene, 470 F.3d 1347,

1348–49 (11th Cir. 2006). After the court overruled Grandison’s objection and

found what it believed to be the appropriate guideline range, the court made clear

that even if its conclusion about the battery conviction was wrong, it would still

have imposed the same 51-month sentence:



1
 We review de novo whether a purported error is harmless. See United States v. Perkins, 787
F.3d 1329, 1341 (11th Cir. 2015).
                                              3
              Case: 17-15691     Date Filed: 08/20/2018    Page: 4 of 6


      I am going to impose a guideline sentence. I’m going to impose it at
      the low end of the guideline range, which is 51 months …. But I
      would impose that sentence regardless of my decision on the base
      offense level in terms of whether or not I’m correct about your prior
      qualifying conviction giving you a base offense level of 20 on that
      battery. And the reason is…because of the criminal history, the
      nature of it and the amount of it, and the fact that you were on an
      active probation sentence at the time this criminal conduct occurred.
      Because the district court clearly stated that it would have imposed the same

sentence regardless of its resolution of the dispute about Grandison’s base offense

level, the only issue is whether the sentence was reasonable. “In determining

whether it is reasonable we must assume that there was a guidelines error—that the

guidelines issue should have been decided in the way the defendant argued and the

advisory range reduced accordingly—and then ask whether the final sentence

resulting from consideration of the § 3553(a) factors would still be reasonable.”

Keene, 470 F.3d at 1349.

      As explained above, if the district court had decided the U.S.S.G. §

2K2.1(a)(4)(A) issue in Grandison’s favor, the advisory guidelines range would

have been 30 to 37 months, instead of 51 to 63 months. The question then is

whether the 51-month sentence the court imposed is reasonable, “assuming exactly

the same conduct and other factors in the case” but using an advisory range of 30

to 37 months. Keene, 470 F.3d at 1350.

      “Our post-Booker reasonableness review takes into account the § 3553(a)

factors as well as the advisory guidelines range.” Id. “It is a ‘deferential’ review,

                                          4
              Case: 17-15691     Date Filed: 08/20/2018   Page: 5 of 6


and the burden is on the defendant to prove that his sentence is unreasonable in

light of the record and § 3553(a).” Id. (quoting United States v. Valnor, 451 F.3d
744, 750 (11th Cir. 2006)). Grandison cannot carry the burden of showing that his

51-month sentence was unreasonable even with an assumed advisory guidelines

range of 30 to 37 months.

      The facts developed during the sentence process were these: (1) Grandison,

at 34 years of age, had already been convicted of 15 different crimes; (2)

Grandison’s earlier crimes included multiple instances of battery, including on a

law enforcement officer, resisting a law enforcement officer with violence,

disorderly conduct, criminal mischief, leaving the scene of an accident involving

injury, animal abuse, burglary of an occupied dwelling, and grand theft auto; and

(3) Grandison was on probation when he committed the instant offense. Given the

circumstances, a sentence of 51 months is not unreasonable regardless of whether

the guidelines range is 30 to 37 months or 51 to 63 months. See United States v.

Hunt, 459 F.3d 1180, 1185 (11th Cir. 2006) (“[A] district court may determine, on

a case-by-case basis, the weight to give the Guidelines, so long as that

determination is made with reference to the remaining section 3553(a) factors that

the court must also consider in calculating the defendant’s sentence.”).

      For the reasons explained above, we conclude that even if there was a

misapplication of U.S.S.G. § 2K2.1(a)(4)(A), “the error did not affect the district


                                          5
              Case: 17-15691    Date Filed: 08/20/2018   Page: 6 of 6


court’s selection of the sentence imposed.” Williams v. United States, 503 U.S.
193, 203 (1992).

      AFFIRMED.




                                        6